Citation Nr: 1625332	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for right ankle disability. 

5.  Entitlement to service connection for left ankle disability. 

6.  Entitlement to service connection for right hip disability. 

7.  Entitlement to service connection for left hip disability. 

8.  Entitlement to service connection for lower back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1975, and from June 1976 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  

The Veteran was afforded a hearing before the undersigned via a hearing at the RO in October 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In an August 2014 decision, the Board reopened the claim for service connection for diabetes mellitus.  This issue and the other seven issues on appeal were remanded to the agency of original jurisdiction (AOJ) for development.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In October 2012, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran did not sustain injuries or fractures to the hips, knees, ankles, or back in a fall from a mountain in active service.  

2.  Right knee disability did not originate in service or until years after service, and is not otherwise etiologically related to service.

3.  Left knee disability did not originate in service or until years after service, and is not otherwise etiologically related to service.

4.  Right ankle disability did not originate in service or until years after service, and is not otherwise etiologically related to service.

5.  Left ankle disability did not originate in service or until years after service, and is not otherwise etiologically related to service.

6.  Right hip disability did not originate in service or until years after service, and is not otherwise etiologically related to service.

7.  Left hip disability did not originate in service or until years after service, and is not otherwise etiologically related to service.

8.  Lower back disability did not originate in service or until years after service, and is not otherwise etiologically related to service.


9.  The Veteran did not serve in the Republic of the Vietnam during the Vietnam era and he was not otherwise exposed to herbicides in active service.   

10.  Diabetes mellitus did not originate in service or until years after service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for right ankle disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for left ankle disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for right hip disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for back disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

8.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records dated from 2002 to 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

VA provided VA examinations in 2014 and medical opinions were obtained as to the nature and likely etiology of the claimed disabilities.  The Board finds that in their totality, the VA examinations and medical opinions provide sufficient information upon which to fairly evaluate the Veteran's claims, and the medical evidence is therefore considered to be adequate for adjudication purposes.  In this case, it is clear that the VA examiners fully and completely reviewed the record, conducted extensive examination and interview of the Veteran, and reviewed the pertinent medical research.  The Board therefore concludes that the VA examiner's medical opinions are adequate and remanding for an additional examination and medical opinion would serve no useful purpose and would only result in additional delay in the Veteran's case.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis and diabetes mellitus are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

3.  Analysis: Service connection for bilateral knee, hip, and ankle disabilities and a low back disability

The Veteran contends that he has disabilities of the bilateral hips, ankles, knees, and back due to a fall in active service.  At the hearing before the Board in October 2012, the Veteran stated that while stationed in Germany, he served with the Combat Service Support Company, 1st of the 30th Infantry.  He indicated that he was a recreational mountain climber; someone recognized his talents and he was attached to a Special Forces unit to teach classes in climbing and rappelling.  He stated that in 1977, in Bad Tolz, Germany, during a training exercise, he fell off the mountainside and sustained injuries to the knees, ankles, back, and hips.  He indicated that he was flown to a civilian German hospital that was within 15 minutes of flight time from Bad Tolz.  He indicated that he had fractured ankles, his knees were dislocated, he had torn knee ligaments, his hip was dislocated, and two vertebrae of the lumbar spine were compressed and out of alignment.  The Veteran indicated that he stayed in the hospital for approximately four months and he was then transferred to Fort Hood, Texas, in February or March 1978.  The Veteran indicated that when he was discharged from the civilian German hospital, he was given his records for the four months of treatment and he gave the records to the Charger Quarters at Fort Hood.  The Veteran indicated that after this accident and some brief follow-up treatment at Fort Hood, he was still experiencing the same pains in the ankles, knees, back, and hip.  Board Hearing Transcript, pages 3 to 14.    

The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the Board finds that the Veteran's statements are not credible, and therefore, have no probative value.  These statement are undermined by the contemporaneous medical evidence, specifically the service treatment records and the Veteran's own statements made during the period of active service.  The lay statements made at the Board hearing are contradicted by the objective medical evidence generated at the time of active service.  

Service personnel records show that the Veteran served in Germany from August 1976 to March 1979.  Service treatment records do not document the alleged serious injuries to the knees, hips, ankles, and back that the Veteran stated were sustained due to a fall from a mountain or the four month long hospitalization.  The service treatment records document trauma to the left hand in August 1997 due to a fall off a mountain three days prior.  An August 1977 service treatment record from the Combined Unit Dispensary in Schweinfurt indicates that the Veteran reported having a three day history of trauma to the left hand.  The Veteran reported self inuring the hand when he fell off a mountain; he had complaints of pain.  Examination revealed swelling and discoloration to the left hand.  Range of motion was 100 percent.  X-ray examination revealed no fracture.  

A December 1977 service treatment record from the Combined Unit Dispensary in Schweinfurt indicate that the Veteran reported that the twisted his both ankles when skiing six days ago.  He reported that the ankles were swollen and he had minimal pain.  Examination revealed slight swelling and no discoloration.  The examiner noted that there was very little pain when the area was palpated.  The assessment was ankles recovering from a bad twist.  The Veteran was treated with ace wraps and heating pads.  

The service treatment records show no treatment for the knees, hips, or ankles until 1979.  June 1979 service treatment records indicated that the Veteran complained of bilateral knee and ankle pain for two years.  He reported that the pain was unresponsive to the analgesics and knee exercises.  He was referred to physical therapy.  June 1979 physical therapy consultation records indicate that the Veteran reported having bilateral knee pain and ankle pain for two years.  He reported that the pain increased when walking or running on hard surfaces.  He reported that he was never treated for this condition.  Another June 1979 physical therapy record indicates that the Veteran reported that he awoke with left knee pain in the peripatellar.  He denied locking but said the knee gave way in February 1979.  He stated that at times, he had similar problems in the right knee.  He also complained of chronic left ankle sprain with an onset in 1977 without trauma.  The assessment was chondromalacia patella of the left knee and chronic left ankle sprain.  A July 1979 physical therapy note indicates that the left ankle was symptom free and the left knee pain had decreased and the strain increased.  The Veteran was discharged from physical therapy.  The Veteran was placed on a physical profile for 30 days for bilateral knee pain.  The Veteran was instructed to do daily physical therapy and running at his own pace and he was restricted form running or marching over three miles.  

A September 1979 service treatment record indicates that the Veteran complained of left knee pain due to a fall in the field.   He reported that the left knee hurt when he ambulated or was immobile.  Physical examination of the left knee revealed pain on deep knee bend.  There was no swelling and the ligaments were intact.  Left knee x-ray examination was within normal limits.  The assessment was strained left knee with a history of old knee pain.  An October 1979 service treatment record indicates that the Veteran reported having right thigh muscular pain and old bilateral knee pain.  He reported that he went on a land navigation course two days ago and he had no injury.  Examination of the left knee revealed no swelling or discoloration.  Ligaments were intact.  The diagnosis was chondromalacia of the left knee.  The assessment for the right thigh was rule out staph infection.  

Service treatment records indicate that the Veteran was hospitalized for appendicitis in 1979.  An October 1979 Dental Patient Medical History indicates that the Veteran reported that he was hospitalized in the past five years. The examiner wrote "appen."  

The March 1980 separation examination report and report of medical history indicates that the Veteran reported having swollen and painful joints.  The examiner noted that the Veteran had complaints of left knee pain.  The Veteran specifically reported "no" when asked if he had broken bones, arthritis, recurrent back pain, locked or trick knee, bone, joint, or other deformity, or lameness.  Physical examination of the lower extremities and spine were normal.  The Veteran separated from active service in June 1980.  

An August 1980 physical examination report indicates that the Veteran reported that he had no change since the discharge examination.  The Veteran specifically reported "no" when asked if he had broken bones, arthritis, recurrent back pain, locked or trick knee, bone, joint, or other deformity, or lameness.    

The Board finds that the service treatment records generated during active service are more probative than the Veteran's lay statements made at the Board Hearing in October 2012, over 30 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Essentially, while the Veteran now asserts that he sustained serious injury to the ankles, hips, knees, and back in a fall in active service in 1977, the service treatment records do not document these extensive and serious injuries.  The Veteran reported that he was hospitalized at a German hospital from about August 1977 to December 1977 for treatment of these injuries and he was in a body cast.  However, after December 1977, and after the purported release form the German hospital, the Veteran does not mention these injuries.  Service treatment records show that he sought medical treatment for a left hand pain after a fall from a mountain; he does not report any injuries to his lower body or back.  A December 1977 service treatment record notes that the Veteran reported twisting his ankles after skiing six days prior.  The Board finds that it is not believable that the Veteran would be skiing so soon after release from the hospital for such serious injuries requiring a body cast.  

Further, the Veteran alleges at the Board Hearing that he was transferred to Fort Hood for additional treatment in December 1977, after his release from the hospital in Germany.  However, the service personnel records indicate that the Veteran did not return to the United States until March 1979.  Also, the service treatment records indicate that the Veteran sought medical treatment in on base in Germany in December 1977 after injuring his ankles when skiing.  These records also contradict the Veteran's lay statements made in 2012.    

Also, there is no evidence of fractures of the knees, hips, ankles or back in the service treatment records.  A left knee x-ray examination in 1979 was normal.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not sustain injuries to the knees, ankles, hips, and back in a fall in active service and he did not sustain fractures to the lower extremities or back due to a fall in active service.  The Board finds that the Veteran's statements that he sustained injuries to the knees, ankles, hips, and back in a fall in active service to have no credibility and, therefore, no probative value.  The lay statements are not supported by the service treatment records and medical evidence generated at the time of active service and are not supported by the Veteran's own lay statements in active service.  The first time the Veteran alleged an injury to the knees, ankles, hips, and back in active service was in 2007, when he filed his claim for compensation.  Here, the Veteran's inconsistency of report, combined with the lack of any support in the service treatment records and the contradictory evidence in the service treatment records renders the Veteran's assertions not probative, and no weight will be afforded to them.  The weight of the competent and credible evidence establishes that the Veteran did not injure his knees, ankles, hips and back in a fall in active service and he did not fracture his knees, ankles, hips, and back in a fall in active duty.  

As noted, the service treatment records show diagnoses of ankle strain and left knee chondromalacia in active service in December 1977 and October 1979.  The Veteran was put on a 30 day physical profile due to bilateral knee pain and he reported having left knee pain upon separation examination in March 1980.  However, the March 1980 separation examination shows that examination of the left knee and ankles was within normal limits.  The weight of the competent and credible evidence establishes that the Veteran had normal examination of the knees, ankles, and hips upon separation examination.  

The weight of the competent and credible evidence further shows that the Veteran did not have any back symptoms or complaints during active service and he did not have a back disability.  Service treatment records do not document any treatment or diagnosis of a back disability.  Examination of the back was normal upon separation examination in March 1980 and the Veteran specifically denied having recurrent back pain.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current bilateral knee, ankle, and hip disabilities and the back disability first manifested many years after service separation and are not related to injury or event in active service. 

There is no competent evidence of record showing a diagnosis of degenerative joint disease or arthritis of the knees, hips, ankles, or back compensable to 10 percent within one year from service separation.  

The first evidence of degenerative joint disease of the left ankle was in 2005.  The first evidence of degenerative joint disease of the thoracic spine was in 2009.  The first evidence of degenerative joint disease of the lumbar spine was in 2013.  The first evidence of degenerative joint disease of the knees and hips was in 2014.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Presumptive service connection pursuant to  C.F.R. § 3.307(a) is not warranted.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of knee, ankle, hip and back degenerative joint disease or arthritis either during active service or continuously since service separation.  As noted, the service treatment records documents ankle pain and swelling due to ankle strain in active service and these symptoms resolved.  See the July 1979 physical therapy discharge record which indicates that the left ankle was symptom free.  Examination of the ankles was normal upon service separation examination in March 1980.    

The service treatment records document bilateral knee pain and left knee pain in active service in June 1979 and the Veteran reported having this pain for two years.  The service treatment records show that the Veteran underwent physical therapy and the left knee pain decreased.  See the July 1979 physical therapy record.  He reported injuring his left knee in a fall in the field in September 1979; the assessment was strained left knee with a history of old knee pain.  The Veteran reported having left knee pain upon separation examination in March 1980.  However, examination of the knees was normal.  

The Veteran has made the general assertion that he has had the same orthopedic symptoms in the knees, ankles, hips, and back since the injuries in service.  See the October 2012 Board Hearing transcript, page 15.  The Veteran is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, for the same reasons as discussed above, the Board finds that the Veteran's credibility is undermined.  As discussed above, the weight of the competent and credible evidence establishes that the Veteran did not have injuries to the back, hips, ankles, and knees due to a fall down a mountain in active service.  Further, the Veteran's own statements concerning the initial injury and symptoms are not supported by the evidence of record and are inconsistent.  He first reported the injury and a continuity of symptomatology in his claims for compensation in 2008 and 2009 and at the October 2012 Board hearing.  The weight of the evidence of record does not supports his assertions.  

For these reasons, the Board finds the Veteran's lay statements lack credibility and, thus, lack probative value.  Such lay statements are not sufficient to establish continuity of symptomatology from separation to the diagnosis of degenerative arthritis of the ankles, knees, hips, and back decades later.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran began to have chronic and continuous symptoms of degenerative arthritis of the knees, ankles, hips, and back decades after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The Board finds that the weight of the competent and credible evidence establishes that the current knees, hip, ankle and back disabilities to include the diagnoses of degenerative joint disease first manifested many years after service separation and are not related to injury or other event in active service.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current bilateral knee disability first manifested decades after service separation, and was not caused by or otherwise related to his active military service.  VA treatment records show that the Veteran first began to report knee symptoms in about 2006.  In 2006, the Veteran sought treatment for right knee swelling and pain.  A March 2006 VA orthopedic consult record notes that examination revealed a lesion the right knee with full range of motion.  There was no joint involvement.  VA emergency room records dated in July 2006 indicate that right knee bursitis was suspected and the Veteran was placed on antibiotics.  Right knee bursitis was diagnosed again in January 2008.  A January 2008 x-ray examination of the right knee revealed no fracture, dislocation, or joint space narrowing.  At an October 2008 diabetic consult, the Veteran reported having knee arthritis but x-ray findings were not reported.  VA treatment records show complaints of knee pain since 2008.  See the VA treatment records and consultation reports dated in February and March 2009, December 2011, February 2013, and July 2013.  

The Veteran was afforded a VA examination of the knees in September 2014.  The diagnoses were chondromalacia and knee strain of the left knee and degenerative joint disease of both knees.  The Veteran reported that he injured both knees in a fall while stationed in Germany in 1977.  He reported that he was casted for what he believes were fractures for several months and subsequently he underwent extensive physical therapy in Germany and at Ft. Hood with improvement in range of motion.  He reported that the right knee previously gave way intermittently but not in the last several years.  He denies swelling, redness and warmth in either knee.  He reported that the pain in the knees varied in severity, but was worse on the left than the right.  

The VA examiner noted the in-service treatment of the knees and cited to the service treatment records.  The VA examiner noted that service treatment records revealed that the Veteran was evaluated for bilateral knee pain in 1979 and was referred to physical therapy.  There was documentation of a request to Physical Therapy on June 28, 1979 for bilateral knee with a history of prior onset in 1977 with trauma.  At that time the diagnosis was chondromalacia on the left.  The Veteran was again evaluated for left knee pain due to a fall in September 25, 1979.  X-rays at that time were negative for fracture.  At the separation exam in March 1980, the Veteran reported swollen or painful joints, but the examiner noted normal exams for the lower extremities.  The VA examiner noted that review of recent VA medical records does not reveal a diagnosis of a chronic knee problem.  X-ray examination revealed mild tricompartmental degenerative changes on the bilateral knees.  

The examiner noted that there is no documentation in the currently available medical records of the fall which the Veteran reports took place in Germany in 1977.  There is documentation of evaluation and treatment for bilateral knee pain during active service, with a diagnosis of chondromalacia and strain on the left.  At the time of the separation exam dated in March 1980, the Veteran reported painful joints, but the examiner documented a normal exam of the lower extremities.  The VA examiner noted that there is no documentation of a current diagnosis of a chronic knee problem in the available VA medical records.  Review of documents from VA reveal that the Veteran reported pain in the knees and ankles after walking for 5 minutes during a diabetes outpatient education visit on in February 2009 and he complained of knee pain on a follow-up visit in December 2011.  The VA examiner noted that the Veteran also has a history of a motorcycle accident which occurred well after he left active service, and his current orthopedic conditions may be related, at least in part, to that injury.  The VA examiner stated that in order to establish what orthopedic injuries occurred during active service, it is necessary to review any additional records which may exist related to the reported fall in 1977.  

In a December 2014 VA addendum opinion, the VA examiner indicated that the Veteran's claims file was again reviewed.  The VA examiner noted that there was no new information available to confirm the incident involving a fall from a mountain as related by the Veteran.  The VA examiner stated there was inadequate medical evidence to connect the Veteran's current orthopedic conditions to any event in service.  The VA examiner opined that it was less likely than not that the Veteran's current knee conditions were incurred in or caused by military service.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current bilateral ankle disability first manifested decades after service separation, and was not caused by or otherwise related to his active military service.  VA treatment records show that in October 2005, the Veteran sought medical treatment for left ankle strain after stepping in a hole.  In December 2006., the Veteran sought followup treatment at VA for a left ankle fracture; he was six weeks status post a motorcycle accident and he was wearing a 3d boot.  A January 2007 VA orthopedic consult record indicates that the Veteran was status post left lateral malleolus fracture.  VA treatment records show complaints of ankle pain since 2006.  See the VA treatment records and consultation reports dated in January 2008, July and November 2009, October 2010, April 2012, and July 2013.  An October 2010 x-ray exam of the left ankle showed a remoter fracture.  

The Veteran was afforded a VA examination of the ankles in September 2014.  The diagnoses were bilateral ankle strain, fracture of the left ankle, and degenerative joint disease of the left ankle.  The examination report notes that the Veteran reported injuries (possibly fractures) to both ankles in a fall which occurred while he was serving in Germany in 1977.  He reports multiple injuries to both ankles, including fractures, subsequent to that time.  Currently he reported having constant pain in both ankles which is exacerbated by walking.  He noted limitation of range of motion bilaterally, left greater than right and he denied swelling, redness, warmth, or instability in the ankles.  The VA examiner noted that review of the service treatment records revealed that the Veteran was evaluated for a twisting injury to both ankles with pain which had persisted for 6 days in December 1977.  He was referred for physical therapy, ACE wraps and heat.  In June 1979, Physical Therapy was requested for bilateral ankle pain with a history of previous trauma in 1977.  The diagnosis was chronic left ankle sprain and on follow-up PT evaluation in July 1979, it was noted that the left ankle was symptom free.  At the time of the March 1980 separation exam, the Veteran reported swollen or painful joints but the examiner noted normal exams of the lower extremities.  Review of the current Problem List in the VA treatment records and database does not reveal a chronic diagnosis related to the ankles.

The VA examiner indicated that the service treatment records reveal that the Veteran was evaluated and treated, to include physical therapy, for bilateral ankle pain during active service, but no diagnosis of a fracture was made.  There was a diagnosis of chronic left ankle sprain during active service, although records reflect that those symptoms resolved within one month.  No diagnosis was made referable to the right ankle.  The VA examiner noted that the in-service examiner at the time of the separation exam in March 1980 did not document any abnormalities of the lower extremities.  Review of VA x-ray reports reveal an x-ray of the left ankle dated October 22, 2005 showing no evidence of a fracture or dislocation.  Degenerative arthritis was documented.  Medical records from 2006 document a left ankle fracture in November 2006.  The VA examiner concluded that therefore, it was likely that at least some of the Veteran's pain and limited motion in the left ankle was related to the more recent nonservice-connected fracture which occurred in 2006.  The VA examiner noted that review of service treatment records does not reveal any documentation of the reported injury from Germany in 1977.  

In a December 2014 VA addendum opinion, the VA examiner indicated that the Veteran's claims file was again reviewed.  The VA examiner noted that there was no new information available to confirm the incident involving a fall from a mountain as related by the Veteran.  The VA examiner stated there was inadequate medical evidence to connect the Veteran's current orthopedic conditions to any event in service.  The VA examiner opined that it was less likely than not that the Veteran's current ankle conditions were incurred in or caused by military service.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current bilateral hip disability first manifested decades after service separation, and was not caused by or otherwise related to his active military service.  VA treatment records show that in October 2008, the Veteran reported having hip arthritis but there is no indication that x-ray examination was performed to confirm this diagnosis.  

The Veteran was afforded a VA examination of the hips in September 2014.  The diagnoses were bilateral degenerative joint disease of the hips and trochanteric bursitis.  The examination report notes that the Veteran reports that he injured the right hip in a fall while serving in Germany in 1977; he believed that he dislocated the hip.  Currently he reports pain in the right buttock, especially with changes in the weather and pain with range of motion and some loss of range of motion.  The VA examiner noted that review of the service treatment records revealed a complaint of thigh pain in October 1979 with concern raised that he might have a staph infection (?lymphadenitis), but no mention made of pain or limited range of motion in the hip joint.  Review of the service treatment records did not reveal any documentation or complaint of, treatment for or diagnosis of a hip condition during active service.  

In a December 2014 VA addendum opinion, the VA examiner indicated that the Veteran's claims file was again reviewed.  The VA examiner noted that there was no new information available to confirm the incident involving a fall from a mountain as related by the Veteran.  The VA examiner stated there was inadequate medical evidence to connect the Veteran's current orthopedic conditions to any event in service.  The VA examiner opined that it was less likely than not that the Veteran's current hip conditions were incurred in or caused by military service.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current lumbar spine disability first manifested decades after service separation, and was not caused by or otherwise related to his active military service.  VA treatment records show that the Veteran reported having low back pain in December 2009, July 2012, February 2013, and in April 2014.  The first indication of degenerative changes in the thoracic spine was in July 2009.  See the VA x-ray examination in July 2009.  The first indication of degenerative changes in the lumbar spine was in June 2013.  See the abdominal CT scan report dated in June 2013.     

The Veteran was afforded a VA examination of the thoracolumbar spine in September 2014.  The diagnosis was degenerative arthritis of the lumbar spine.  The examination report notes that the Veteran reports that he injured the discs in his spine in a fall while stationed in Germany in 1977 resulting in bilateral lower extremity paresis.  The Veteran stated that he was placed in a body cast for several months.  He reported that subsequently, he required extensive physical therapy while in Germany and after his return to Fort Hood.  He recovered sufficiently to be able to complete four years in the military but was on a profile for the majority of that time.  He reported that after the injury, he was limited by weakness and numbness in the lower extremities which made it difficult to walk and lift loads.  After leaving the military, he was involved in a motorcycle accident approximately 6 years ago.  He reported that since that injury he has not had severe back pain.  The VA examiner noted that review of the service treatment records did not reveal any documentation of a low back injury or evaluation for orthopedic injuries requiring hospitalization or casting in Germany during his active service.  The VA examiner further noted that there was no evaluation for a complaint of low back or radicular pain documented. It was noted that there is documentation of a complaint of left hand pain on August 9, 1977 which was reportedly injured "falling off a mountain", but no complaints of pain or injuries to other areas at that time.  

In a December 2014 VA addendum opinion, the VA examiner indicated that the Veteran's claims file was again reviewed.  The VA examiner noted that there was no new information available to confirm the incident involving a fall from a mountain as related by the Veteran.  The VA examiner stated there was inadequate medical evidence to connect the Veteran's current orthopedic conditions to any event in service.  The VA examiner opined that it was less likely than not that the Veteran's current low back condition was incurred in or caused by military service.  

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The evidence of record supports the VA medical opinions.  As discussed in detail above, the Board finds that the weight of the competent and credible evidence establishes that the Veteran did not sustain injuries to the knees, hips, ankles, and back in a fall from a mountain.  The VA examiner also reached this conclusion and formulated his conclusions accordingly.  The Board finds that the weight of the competent and credible evidence shows that the current knee, ankle, hip, and back disabilities are not caused by any in-service event or injury, are not medically related to service, and first manifested decades after service separation.

The Veteran himself has related his orthopedic disabilities of the back, knees, hips, and ankles to active service.  The Veteran's own assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about complex medical matters.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the etiology of arthritis.  Although lay persons are competent to provide opinions on some medical issues, See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to whether the current orthopedic disabilities to include degenerative arthritis are related to active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is no evidence that the Veteran has medical expertise or training and he has neither provided nor identified any medical evidence to support his contentions.  There is no competent evidence to establish a relationship between the Veteran's current diabetes mellitus type II and his period of active service.  

The Board finds the weight of the competent and credible evidence shows that the bilateral knees, hips and ankles disabilities, and the low back disability did not manifest in service, first manifested many years after active service, and are not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection, and the claims for service connection are denied. 

4.  Analysis: Service connection for diabetes mellitus type II 

The Veteran contends that he was advised in active service that he was borderline diabetes mellitus and he was placed on a modified diet.  He stated that he began to take insulin for diabetes in 1986.  See the Board Hearing Transcript in October 2012, pages 14-15.  

The service treatment records do not show treatment or diagnosis of diabetes mellitus.  The March 1980 separation examination report and report of medical history indicates that examination of the endocrine system was normal.  The Veteran separated from active service in June 1980.   

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current diabetes mellitus type II first manifested many years after service separation and is not related to injury or event in active service.  

There is no competent evidence of record showing a diagnosis of diabetes mellitus compensable to 10 percent within one year from service separation.  The first evidence in the claims file of a diagnosis of diabetes mellitus type II was in December 2002.  Thus, presumptive service connection pursuant to  C.F.R. § 3.307(a) is not warranted.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of diabetes mellitus type II either during active service or continuously since service separation.  As noted, the service treatment records do not document symptoms or complaints of diabetes mellitus.  The Veteran asserts that he was told he was pre-diabetic in active service but the service treatment records do not confirm this assessment.  The Veteran did not present any lay evidence of diabetic symptoms in active service and continuously after active service.  As discussed in the September 2014 VA examination report, the Veteran stated that he was hypoglycemic in active service.  However, the VA examiner indicated that this was not a symptom of diabetes mellitus.  

The Veteran is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the Veteran has not presented lay evidence of observable diabetes mellitus symptoms.  There is no post-service medical evidence until about 2002.  In a December 2002 application, the Veteran asserted that the diabetes mellitus had its onset in 1980 in Fort Hood.  He also stated that he was treated for the diabetes mellitus by Kaiser Permanente but this provider was out of business and the Veteran did not provide an address or contact information.    

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic and continuous symptoms of diabetes mellitus until decades after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current diabetes mellitus type II first manifested many years after service separation, and was not caused by or otherwise related to his active military service.  

The Veteran was afforded a VA examination of the diabetes mellitus in September 2014.  The VA examiner indicated that the claims file and service treatment records were reviewed.  The VA examiner stated that there is no diagnosis of or treatment for diabetes while this Veteran was in the military service.  There were no complaints which would be consistent with a diagnosis of diabetes.  There was no known herbicide exposure.  There is no diagnosis of, or treatment for pre-diabetes while this Veteran was in the military service.  The VA examiner stated that it appears most likely that the diabetes developed years after separation from service.  The Veteran indicated that he had an episode of low blood sugar while in the military.  The VA examiner noted that hypoglycemia is not a risk factor for the development of diabetes and in fact,  diabetes is characterized by high blood sugars.  The VA examiner concluded that therefore, it was considered less likely than not that the Veteran's diabetes was related to or caused by his military service. 

The Board finds the VA medical opinion to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiner cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens; supra.  See also Prejean; supra.   The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez; supra.    

The Veteran himself has related his diabetes mellitus to active service.  The Veteran's own assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about complex medical matters.  An opinion of etiology would require knowledge of the complexities of the endocrine systems.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, an opinion as to whether the diabetes mellitus type II is related to active service falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  There is no evidence that the Veteran has medical expertise or training and he has neither provided nor identified any medical evidence to support his contentions.  There is no competent evidence to establish a relationship between the Veteran's current diabetes mellitus type II and his period of active service.  

The claim of service connection for diabetes mellitus type II on a presumptive basis as due to Agent Orange exposure must fail because the Veteran did not have the requisite Vietnam service so exposure to herbicides is not presumed.  38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307.  The evidence of record does not establish exposure to herbicides.  

The Board finds the weight of the competent and credible evidence shows that the diabetes mellitus type II did not manifest in service, first manifested many years after active service, and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection, and the claim for service connection are denied. 

















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left and right knee disabilities is denied. 

Entitlement to service connection for left and right ankle disabilities is denied. 

Entitlement to service connection for left and right hip disabilities is denied. 

Entitlement to service connection for a lower back disability is denied.  

Entitlement to service connection for diabetes mellitus is denied. 




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


